Citation Nr: 1823849	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the appeal has since been assumed by the RO in Louisville, Kentucky.

As a matter of background, this appeal previously came before the Board in November 2015, at which time it issued a remand for further development.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence is at least in equipoise on the question of whether the Veteran's left knee osteoarthritis has been aggravated beyond its natural progression by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection of  left knee osteoarthritis have been met. 38 U.S.C. §§ 1111, 1131, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).  



(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Given the positive outcome of the below decision, any failure on VA's part in complying with the duty to notify and assist would constitute harmless error.  

II. Service Connection

The Veteran seeks service connection for a left knee disability, diagnosed as osteoarthritis of the left knee.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).

The Veteran entered service in 1979 with a preexisting left patella fracture.  Throughout service he sought treatment for left knee pain on at least two occasions (May 1979 and August 1983).  During service he injured his right knee, resulting in a right knee meniscectomy in 1985, and has since been granted service connection for a right knee disability.  For his part, the Veteran asserts that his left knee has been aggravated by his right knee disability.  In light of this, the Board must consider both direct service connection based on aggravation of a preexisting condition, and secondary service connection based on aggravation by the right knee disability.  

The Veteran's claim was initially evaluated in September 2010.  The examiner conducted a physical examination of the Veteran and stated that it was less likely than not that the present left knee condition was related to his in-service knee complaints because he never had any symptoms severe enough to require evaluation at that time.  He did have a pre-existing fractured patella, which could account for his present left knee symptoms, but the preexisting condition was not permanently worsened by service beyond its natural progression.  This examination did not include consideration of any potential secondary service connection. 

An addendum opinion was rendered in March 2011.  The examiner stated that the Veteran had a preexisting severe injury to his left patella, which occurred prior to entering service.  While in the service, he did not seek any medical attention for his left knee and therefore there was no nexus of care regarding his left knee while in service.  The examiner stated that the present condition was most likely the result of the preexisting patella fracture.  Therefore the left knee disability is a normal progression of the pre-service fractured patella and does not represent a permanent aggravation of his preexisting fractured patella.  This examination also did not consider secondary service connection.  The Board also notes that this opinion relies upon the incorrect premise that the Veteran never complained of left knee symptoms during service.

In November 2011, an examiner stated that the Veteran never presented with complaints to the left knee and had no left knee injury in service, but did have a preexisting patella injury.  The examiner opined that the preexisting injury resolved and was not permanently worsened beyond natural progression by active service.  Again, the Board notes that this opinion does not address potential secondary service connection and relies upon the incorrect premise of no complaints of left knee symptoms during service, when in fact, he had twice complained of left knee pain.  

In December 2011, a VA orthopaedic note completed by the Veteran's treating physician stated that causative factors in the development of the left knee were brought up by the Veteran during treatment.  The surgeon stated that he felt, to some extent, that the overloading of the left knee, as he protected his injured, service-connected right knee for a 25 year period of time, is a contributing factor to the development of at least the severity of the arthritis he currently has, but is not the sole causative factor.  

Finally, per the Board's prior remand instructions, in December 2015, the claims file was forwarded the surgeon who authored the December 2011 orthopaedic note for an addendum opinion on secondary service connection.  The physician reviewed the entire claims file and stated that the treatments for left knee symptoms in 1979 and 1983 were both acute aggravations of the pre-existing patella fracture, however, neither of those constituted a permanent aggravation or abnormal progression of the original injury.  He then stated that the Veteran's right knee problems began during active service and resulted in a lateral meniscectomy in 1985, with less than optimal results.  The natural history of the left knee following the pre-service patella fracture and surgical fixation means there is a much higher likelihood of developing arthritis in that knee, thus the present disability is likely related to the pre-service injury.  However, the examiner stated that he believed that the favoring of the more painful right knee did aggravate the left knee arthritis beyond normal progression.  Specifically, the left knee arthritis was caused by the prior patella fracture, but once there, the abnormal gait used to protect the right knee accelerated the progression of the left knee arthritis leading to the need for a total knee arthroplasty earlier than he would have needed it had the right knee been normal.  The Orthopaedic literature supports this idea that use of a normal knee does not cause arthritis, but once there is arthritis, continued abnormal use can contribute to acceleration of the disease.  He stated that he could not estimate the specific degree to which the left knee was aggravated beyond natural progression without resort to speculation, however, he did state that up to 15 percent of the present left knee disability was likely the result of aggravation by the right knee disability.  

The Board finds the December 2015 opinion to be particularly persuasive in this matter.  That opinion was rendered by the Veteran's treating physician, a surgeon with expertise in the area of joint disabilities, and cited to known medical principles and medical treatise evidence.  This opinion, while finding that the disability was not likely aggravated by service itself, it was more likely than not aggravated by the service-connected right knee disability.  The Board has reviewed the evidence of record and found no medical evidence or opinions to contradict this opinion on secondary service connection (the Board again notes that the prior medical opinions only addressed direct service connection based on aggravation, but did not address any potential secondary aggravation).  

In sum, the Board finds that the Veteran has a present diagnosis of osteoarthritis of the left knee, which is more likely than not aggravated beyond natural progression by his service-connected right knee disability.  As such, the criteria for service connection are met, and the claim should be granted.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection of left knee osteoarthritis, on an aggravation basis, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


